Title: From George Washington to Comfort Sands, 26 February 1783
From: Washington, George
To: Sands, Comfort


                        
                            Sir
                            Head Quarters Feby 26th 1783
                        
                        In reply to your Letter of the 19th inst. I have to observe, that the description contained therein, of
                            Troops supplied under the Contract for the Moving Army & under the Contract for West Point, is exactly conformable
                            to the idea held up in the Letter I wrote to you in the Month of April last & in the general Order of Aprl 29th
                            1782—But as there was a wilful infraction of that Order on your part—and as (upon my expressing an apprehension that the
                            confounding the issues of the two Contracts might be attended with difficulty in the settlement of accounts) you declared
                            in unequivocal terms that the Matter was perfectly understood & agreed upon between Mr Morris &
                            yourself—and finally, as that agreement did supersede the Arrangement I had made; I can give no farther explanation, or
                            say any thing more on the subject. I am Sir Your Hble Servt.Comfort Sands Esqr.
                    